EXHIBIT 10.2


Performance Guarantee Confirmation
Reference is made to a Performance Guarantee dated as of December 16, 2014 made
by the undersigned in favour of the Purchaser (the “Performance Guarantee”). The
undersigned acknowledges and confirms that the performance guarantee remains in
full force and effect notwithstanding the entering into of this fourth
amendment.
Dated this 15th day of February, 2019.


 
 
WINTRUST FINANCIAL CORPORATION
By:
/s/Edward J. Wehmer
 
Name: Edward J. Wehmer
 
Title: President & CEO
 
 
By:
/s/Kathleen M. Boege
 
Name: Kathleen M. Boege
 
Title: EVP, General Counsel, & Corporate Secretary












